                                         1   Margaret A. McLetchie, NBN 10931
                                             Alina M. Shell, NBN 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300
                                             Attorneys for Plaintiff, Tony Shaw
                                         5
                                                                      UNITED STATES DISTRICT COURT
                                         6
                                                                             DISTRICT OF NEVADA
                                         7
                                         8   TONY SHAW,                                         Case. No.: 2:18-cv-00515-JCM-PAL

                                         9           Plaintiff,
                                                                                                [PROPOSED] STIPULATED
                                        10   vs.                                                PROTECTIVE ORDER
                                        11
                                        12   NP SANTA FE, LLC DBA SANTA FE
                                             STATION HOTEL & CASINO, a Nevada
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             Limited Liability Company; STATION
      WWW.NVLITIGATION.COM




                                             CASINOS, LLC, a Nevada Limited Liability
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                             Company; and RED ROCK RESORTS,
                                        15   INC., a Delaware corporation,
                                        16
                                                     Defendants.
                                        17
                                        18            The parties to this action, by their respective counsel, having agreed to the
                                        19   following, and for good cause shown pursuant to Fed. R. Civ. P 26(c)(1), IT IS HEREBY
                                        20   ORDERED as follows:
                                        21            1.      PURPOSES AND LIMITATIONS.
                                        22            Disclosure and discovery activity in this action may involve production of
                                        23   confidential, proprietary, or private information for which special protection from public
                                        24   disclosure may be warranted pursuant to Rule 26(c)(1) of the Federal Rules of Civil
                                        25   Procedure. The parties acknowledge that this Order does not confer blanket protections on
                                        26   all disclosures or responses to discovery and that the protection it affords extends only to
                                        27   the limited information or items that are entitled under law to treatment as confidential.
                                        28   ///


                                                                                            1
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 2 of 17




                                         1             2.      SCOPE.
                                         2             All documents produced in the course of discovery, all responses to discovery
                                         3   requests, and all deposition testimony and exhibits and any other materials which may be
                                         4   subject to discovery (hereinafter collectively “Discovery Material”) shall be subject to this
                                         5   stipulated protective order concerning confidential information as set forth below. Any
                                         6   party, or any third party who produces documents in this litigation, may designate
                                         7   documents as CONFIDENTIAL but only after review of the documents by an attorney who
                                         8   has, in good faith, determined that the documents contain “Confidential Information,” as
                                         9   defined below, and pursuant to the procedure set forth below.
                                        10             3.      CONFIDENTIAL INFORMATION.
                                        11           “Confidential Information” shall mean information meriting special protection
                                        12   under the Federal Rules of Civil Procedure and applicable case law. Confidential
                                        13   Information does not include information that: (a) is in the public domain at the time of
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                             disclosure; (b) becomes part of the public domain through no fault of the Receiving Party;
                                        15   (c) the Receiving Party can show was in its rightful and lawful possession at the time of
                                        16   disclosure; or (d) the Receiving Party lawfully receives from a Non-party later without
                                        17   restriction as to disclosure.
                                        18             4.      OTHER DEFINITIONS.
                                        19             Party: any party to this action, including all of its officers, directors, agents, and
                                        20   attorney(s) of record for a Party in this action (including their associates, paralegals, and
                                        21   support/ clerical staff).
                                        22             Non-party: any individual, corporation, association, or natural person or entity
                                        23   other than a party.
                                        24             Protected Material: any Discovery Material containing Confidential Information
                                        25   that is designated by a Party or Non-party as “CONFIDENTIAL,” unless the Receiving
                                        26   Party challenges the confidentiality designation and (a) the Court decides such material is
                                        27   not entitled to protection as confidential; (b) the Designating Party fails to apply to the Court
                                        28   for an order designating the material confidential within the time period specified below; or


                                                                                              2
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 3 of 17




                                         1   (c) the Designating Party withdraws its confidentiality designation in writing.
                                         2             Producing Party: a Party or Non-party that produces Discovery Material in this
                                         3   action.
                                         4             Receiving Party: a Party that receives Discovery Material from a Producing Party.
                                         5             Designating Party: a Party or Non-party that designates Discovery Material as
                                         6   “CONFIDENTIAL”. The Party or Non-party designating information or items as Protected
                                         7   Material bears the burden of establishing good cause for the confidentiality of all such items.
                                         8             Challenging Party: a party that elects to initiate a challenge to a Designating
                                         9   Party’s confidentiality designation.
                                        10             5.     FORM AND TIMING OF DESIGNATION.
                                        11             Protected Material shall be so designated by the Producing Party by placing or
                                        12   affixing the word “CONFIDENTIAL” on the document in a manner which will not interfere
                                        13   with the legibility of the document and which will permit complete removal of the
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14   “CONFIDENTIAL” designation. Documents shall be designated “CONFIDENTIAL” prior
       ATTORNEYS AT LAW




                                        15   to, or contemporaneously with, the production or disclosure of the documents.
                                        16             A Designating Party must exercise restraint and make good faith efforts to limit
                                        17   CONFIDENTIAL designations to specific materials that qualify for protection under the
                                        18   appropriate standard. Further, a Designating Party must use good faith efforts to designate
                                        19   for protection only those parts of material, documents, items, or communications that
                                        20   qualify – so that other portions of the materials, documents, items, or communications for
                                        21   which protection is not warranted are not swept unjustifiably within the ambit of this Order.
                                        22   If only a portion or portions of materials on a page or within a document merit protection, a
                                        23   Producing Party must so indicate by making appropriate markings in the margins but not
                                        24   over text or by redacting protected portions.
                                        25             A Confidentiality Log must accompany any production of Protected Material that
                                        26   includes the Bates numbers of the documents designated (or the portions thereof) as
                                        27   “Confidential” and the basis for doing so. A certification by the reviewing attorney shall be
                                        28   made concurrently with the disclosure of the document using the form attached hereto as


                                                                                             3
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 4 of 17




                                         1   Exhibit A which shall be executed subject to the standards of Rule 11 of the Federal Rules
                                         2   of Civil Procedure, and shall be accompanied by a Confidentiality Log in the form included
                                         3   at Exhibit A. If an unrepresented Non-party is a Producing Party and desires to designate
                                         4   documents as Confidential as a Designating Party, a certification need not be executed but
                                         5   a Confidentiality Log of all confidential designations still must be provided.
                                         6            A Producing Party that makes original documents or materials available for
                                         7   inspection need not designate them for protection until after the inspecting Party has
                                         8   indicated which material it would like copied and produced. During the inspection and
                                         9   before the designation, all of the material made available for inspection shall be deemed
                                        10   “Confidential.” After the inspecting Party has identified the documents it wants copied and
                                        11   produced, the Producing Party must determine which documents, or portions thereof,
                                        12   qualify for protection under this Order, and, before producing the specified documents, the
                                        13   Producing Party must affix the appropriate legend on each page that contains Protected
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14   Material. If only a portion or portions of the material on a page qualifies for protection, the
       ATTORNEYS AT LAW




                                        15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                        16   appropriated markings in the margins or by redacting protected portions).
                                        17            Portions of depositions shall be designated CONFIDENTIAL when the deposition
                                        18   is taken or within fourteen (14) business days after receipt of the transcript, if feasible. Such
                                        19   designation shall be specific as to the portions to be protected. A Designating Party must
                                        20   exercise restraint and make good faith efforts to limit “CONFIDENTIAL” designations to
                                        21   specific materials that qualify for protection under the appropriate standards.
                                        22            Inadvertent or unintentional production of Protected Material without prior
                                        23   designation as “CONFIDENTIAL” shall not be deemed a waiver, in whole or in part, of the
                                        24   right to designate documents as Protected Material as otherwise allowed by this Order.
                                        25   Further, a Party may assert that disclosures or discovery material produced by another Party
                                        26   constitute Protected Material by informing the opposing Party by following the procedures
                                        27   set forth herein for a Designated Party.
                                        28   ///


                                                                                              4
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 5 of 17




                                         1            6.      PROTECTION OF PROTECTED MATERIAL.
                                         2            a. General Protections. Protected Material shall not be used or disclosed by the
                                         3   parties or counsel for the parties or any other persons identified below (¶ 6.b.) for any
                                         4   purposes whatsoever other than preparing for and conducting litigation in the above-entitled
                                         5   action (including any appeal).
                                         6            b. Qualified Receiving Parties and Limited Third Party Disclosures. Protected
                                         7   Material shall be held in confidence by each qualified Receiving Party to whom it is
                                         8   disclosed, shall be used only for purposes of this action, and shall not be disclosed to any
                                         9   person who is not a qualified recipient. All Protected Material shall be carefully maintained
                                        10   so as to preclude access by persons who are not qualified Receiving Parties.
                                        11            Subject to these requirements, in addition to Parties and the Court, the following
                                        12   categories of persons may be allowed to review Protected Material pursuant to this Order
                                        13   after executing an acknowledgment (in the form set forth at Exhibit B hereto), that he or she
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14   has read and understands the terms of this Order and is bound by it:
       ATTORNEYS AT LAW




                                        15                        (1) Any officers, directors, or designated employees of a Party deemed
                                        16                           necessary by counsel of record in this action to aid in the
                                        17                           prosecution, defense, or settlement of this action;
                                        18                        (2) Professional outside vendors for attorneys of record (such as
                                        19                           copying services and translators and interpreters),
                                        20                        (3) Court reporters, deposition notaries and staff;
                                        21                        (4) The author of any document designated as CONFIDENTIAL or the
                                        22                           original source of Confidential Information contained therein;
                                        23                        (5) Persons other than legal counsel who have been retained or
                                        24                           specially employed by a party as an expert witness for purposes of
                                        25                           this lawsuit or to perform investigative work or fact research;
                                        26                        (6) Deponents during the course of their depositions;
                                        27                        (7) Counsel for issuers of insurance policies under which any issuer
                                        28                           may be liable to satisfy part or all of a judgment that may be entered


                                                                                            5
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 6 of 17




                                         1                            in these proceedings or indemnify or reimburse payments or costs
                                         2                            associated with these proceedings;
                                         3                         (8) Any private mediator or arbitrator appointed by the Court or
                                         4                            selected by mutual agreement of the parties and the mediator or
                                         5                            arbitrator’s secretarial and clerical personnel;
                                         6                            (9) Any other person as to whom the Producing Party has consented
                                         7                            to disclosure in advance and in writing, on notice to each Party
                                         8                            hereto.
                                         9            c. Control of Documents. Counsel for Parties shall take reasonable efforts to
                                        10   prevent unauthorized disclosure of Protected Material pursuant to the terms of this Order.
                                        11   No copies of Protected Material shall be made except by or on behalf of attorneys of record,
                                        12   in-house counsel or the parties in this action.
                                        13            d. Copies. Any person making copies of Protected Material shall maintain all
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14   copies within their possession or the possession of those entitled to access to such
       ATTORNEYS AT LAW




                                        15   information under the Protective Order. All copies shall be immediately affixed with the
                                        16   designation “CONFIDENTIAL” if the word does not already appear on the copy. All such
                                        17   copies shall be afforded the full protection of this Order.
                                        18                7. UNAUTHORIZED DISCLOSURE.
                                        19            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        20   Protected Material to any person or in any circumstance not authorized under this Stipulated
                                        21   Protective Order, the Receiving Party must immediately (a) notify in writing the
                                        22   Designating Party of the unauthorized disclosure(s), (b) use its best efforts to retrieve all
                                        23   copies of the Protected Material, (c) inform the person or persons to whom unauthorized
                                        24   disclosure(s) were made of all the terms of this Order, and (d) request such person or persons
                                        25   to execute the “Acknowledgment and Agreement to Be Bound by Stipulated Protective
                                        26   Order” (Exhibit A).
                                        27   ///
                                        28   ///


                                                                                               6
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 7 of 17




                                         1                8. FILING PROTECTED MATERIAL
                                         2            Subject to the Federal Rules of Evidence, Protected Material may be filed with the
                                         3   Court or offered in evidence or hearing or trial of this case. This Order does not seal court
                                         4   records in this case or apply to disclosure of Protected Material at trial. Further, the parties
                                         5   understand that documents may be filed under seal only with the permission of the Court
                                         6   after proper motion. Further, the fact that documents have been designated as
                                         7   “CONFIDENTIAL” shall not be admissible evidence that the documents in fact contain
                                         8   information entitled to protection from disclosure under the law.
                                         9            However, in the event a Party seeks to file Protected Materials with the Court,
                                        10   those documents shall be filed under seal pursuant to Rule 10-5 of the Local Rules of
                                        11   Practice for the U.S. District Court of Nevada. The Party filing such Protected Materials
                                        12   may assert in the accompanying motion any reasons why the Protected Materials should
                                        13   not, in fact, be kept under seal and the Designating Party, who must be properly noticed,
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                             may likewise file a motion asserting its position that the Protected Material merits protection
                                        15   under Rule 26(c) of the Federal Rules of Civil Procedure and attaching a declaration
                                        16   supporting the assertion that the designated material meets the applicable standard. In such
                                        17   instances, absent extraordinary circumstances making prior consultation impractical or
                                        18   inappropriate, the Party seeking to submit the Protected Materials to the Court shall first
                                        19   consult with counsel for the Designating Party.
                                        20            Further, the Parties recognize the presumption of public access inherent in judicial
                                        21   records and that a Protective Order does not establish that documents meet the “standard for
                                        22   sealing set forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of
                                        23   Nevada and the Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447
                                        24   F.3d 1172 (9th Cir. 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
                                        25   1097 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S.
                                        26   Ct. 38 (2016). “A party seeking to seal a judicial record then bears the burden of overcoming
                                        27   this strong presumption by meeting the ‘compelling reasons' standard.” Kamakana, 447
                                        28   F.3d at 1178. The only exception to this rule is that only good cause need be established


                                                                                             7
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 8 of 17




                                         1   “for sealed materials attached to a discovery motion unrelated to the merits of a case.”
                                         2   Chrysler Group¸809 F. 3d at 1097 (citing Phillips ex rel. Estates of Byrd v. Gen. Motors
                                         3   Corp., 307 F.3d 1206, 1213–14 (9th Cir.2002).). Further, the Court should make an
                                         4   independent determination regarding whether documents merits sealed status, and thus
                                         5   expressly reserves the right to do. Kamakana, 447 F.3d at 1186-87.
                                         6               9.    CHALLENGES TO PROTECTED MATERIAL.
                                         7               Any designation of Protected Material is subject to challenge. The following
                                         8   procedures shall apply to any such challenge:
                                         9               a. Burden. The burden of proving the necessity of a “CONFIDENTIAL”
                                        10   designation remains with the party asserting confidentiality.
                                        11               b. Notice; Opportunity to Challenge. A party who contends that Protected
                                        12   Material is not entitled to confidential treatment shall give written notice to the party who
                                        13   affixed the “CONFIDENTIAL” designation of the specific basis for the challenge. The party
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                             who so designated the documents shall have ten (10) days from service of the written notice
                                        15   to determine if the dispute can be resolved without judicial intervention and, if not, to move
                                        16   for an Order confirming the “CONFIDENTIAL” designation, and the status as Protected
                                        17   Material.
                                        18               c. Treatment as Protected Material until Order or Withdrawal.
                                        19   Notwithstanding any challenge to the designation of documents as such, all material
                                        20   previously designated “CONFIDENTIAL” shall continue to be treated as Protected Material
                                        21   subject to the full protections of this Order until one of the following occurs: (1) the Party
                                        22   who claims that the documents are Protected Material withdraws such designation in
                                        23   writing; (2) the Party who claims that the documents are confidential fails to move timely
                                        24   for an Order designating the documents as confidential as set forth in paragraph 9.b. above;
                                        25   or (3) the Court rules that the documents are not Protected Material and/or should no longer
                                        26   be designated as “CONFIDENTIAL.”
                                        27   ///
                                        28   ///


                                                                                             8
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 9 of 17




                                         1            d. No Waiver. Challenges to the confidentiality of documents may be made at any
                                         2   time and are not waived by the failure to raise the challenge at the time of initial disclosure
                                         3   or designation.
                                         4            10.       DURATION; CONCLUSION OF LITIGATION.
                                         5            All provisions of this Order restricting the use of Protected Material shall continue
                                         6   to be binding after the conclusion of the litigation unless otherwise agreed or ordered.
                                         7   However, the dismissal of this action will terminate the jurisdiction of this Court, including
                                         8   over this Order.
                                         9            Within thirty (30) days of the final termination of in the above-entitled action,
                                        10   which would be either a final judgment on all claims or stipulation and order for dismissal
                                        11   with prejudice, all documents and information designated as CONFIDENTIAL by a
                                        12   Designating Party and which has not been challenged, including any copies, or documents
                                        13   containing information taken therefrom, shall be returned to the Designating Party. In the
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                             alternative, within thirty (30) days of the final termination of this case, which would be
                                        15   either a final judgment on all claims or stipulation and order for dismissal with prejudice,
                                        16   all such documents, including copies, may be shredded or disposed of in a manner to ensure
                                        17   the destruction thereof and a declaration certifying such destruction or disposal provided to
                                        18   the Designating Party. To the extent a party has designated portions of a deposition
                                        19   transcript as CONFIDENTIAL, the non-designating party is under no obligation or duty to
                                        20   shred or dispose of the deposition transcript, however, the CONFIDENTIAL designation
                                        21   will remain.
                                        22            11.       PROTECTED        MATERIAL          SUBPOENAED           OR    ORDERED
                                        23                      PRODUCED IN OTHER LITIGATION.
                                        24            If a Party is served with a subpoena or an order issued in other litigation that would
                                        25   compel disclosure of Protected Material designated by another Party or Non-party, the Party
                                        26   must so notify the Designating Party, in writing (by e-mail or fax, if possible) within three
                                        27   (3) court days after receiving the subpoena or order. Such notification must include a copy
                                        28   of the subpoena or court order.


                                                                                             9
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 10 of 17




                                         1            12.     ORDER SUBJECT TO MODIFICATION.
                                         2            This Order shall be subject to modification on motion of any Party or any other
                                         3   person who may show an adequate interest in in the above-entitled action to intervene for
                                         4   purposes of addressing the scope and terms of this Order. The Order shall not, however, be
                                         5   modified until the Parties shall have been given notice and an opportunity to be heard on
                                         6   the proposed modification.
                                         7            13.     NO JUDICIAL DETERMINATION.
                                         8            This Order is entered based on the representations and agreements of the Parties
                                         9   and for the purpose of facilitating discovery. Nothing herein shall be construed or presented
                                        10   as a judicial determination that any specific document or item of information designated as
                                        11   CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules
                                        12   of Civil Procedure or otherwise until such time as a document-specific ruling shall have
                                        13   been made.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14            14.             MISCELLANEOUS.
       ATTORNEYS AT LAW




                                        15            a. Public Health and Safety. Nothing in this Order is intended to prevent any
                                        16   Party from raising with the Court any concern that the non-disclosure of certain Protected
                                        17   Material may have a possible adverse effect upon the general public health or safety, or the
                                        18   administration or operation of government or public office.
                                        19            b. Right to Further Relief. Nothing in this Order abridges the right of any person
                                        20   to seek its modification by the Court in the future.
                                        21            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no
                                        22   Party waives any right it otherwise would have to object to disclosing or producing any
                                        23   information or item on any ground not addressed in this Order. Similarly, no Party waives
                                        24   any right to object on any ground to use in evidence of any of the material covered by this
                                        25   Protective Order.
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                            10
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 11 of 17




                                         1            15.              PERSONS BOUND UPON ENTRY OF ORDER.
                                         2            This Order shall take effect when entered and shall be immediately binding upon
                                         3   the Parties (as defined herein).
                                         4            IT IS SO STIPULATED.
                                         5   DATED this 3rd day of December, 2018.        DATED this 3rd day of December, 2018.
                                         6
                                         7   /s/ Alina M. Shell                               /s/ David B. Farkas, Esq.
                                             Margaret A. McLetchie, NBN 10931                 David B. Farkas, Esq. (Pro Hac Vice)
                                         8   Alina M. Shell, NBN 11711                        Carol Yur, Esq. (Pro Hac Vice)
                                             MCLETCHIE LAW                                    DLA PIPER LLP (US)
                                         9   701 East Bridger Avenue, Suite 520               2000 Avenue of the Stars,
                                        10   Las Vegas, NV 89101                              Suite 400, North Tower
                                                                                              Los Angeles, CA 90067
                                        11   Attorneys for Plaintiff
                                                                                              Lawrence J. Semenza III, Esq., NBN 7174
                                        12                                                    Christopher D. Kircher, Esq., NBN 11176
                                        13                                                    Jarrod L. Rickard, Esq., NBN 10203
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                                                                              SEMENZA KIRCHER RICKARD
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                                                                              10161 Park Run Drive, Suite 150
                                                                                              Las Vegas, NV 89145
                                        15
                                        16                                                    Attorneys for Defendants

                                        17                                           ORDER

                                        18            IT IS SO ORDERED.

                                        19            Dated this 17th day of December, 2018.

                                        20
                                                                                          _______________________________
                                        21                                                U.S. DISTRICT MAGISTRATE JUDGE
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                         11
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 12 of 17




                                         1
                                                                           EXHIBIT A
                                         2
                                         3
                                         4
                                         5
                                         6
                                         7
                                         8
                                         9
                                        10
                                        11
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                12
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 13 of 17



                                                CERTIFICATION BY COUNSEL OF DESIGNATION OF INFORMATION AS
                                         1                            CONFIDENTIAL
                                         2
                                         3                           UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                         4
                                         5                                                     Case No.: 2:18-cv-00515-JCM-PAL
                                              TONY SHAW,
                                         6
                                                                                               CERTIFICATION BY
                                         7                                  Plaintiff,         COUNSEL OF DESIGNATION
                                         8                                                     OF INFORMATION AS
                                                                                               CONFIDENTIAL
                                         9           vs.
                                        10
                                             NP SANTA FE, LLC DBA SANTA FE
                                        11   STATION HOTEL & CASINO, a Nevada
                                             Limited Liability Company; STATION
                                        12   CASINOS, LLC, a Nevada Limited
                                        13   Liability Company; and RED ROCK
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             RESORTS, INC., a Delaware corporation,
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                                              Defendants.
                                        15
                                        16
                                                      Documents produced herewith, whose Bates numbers have been listed on the
                                        17
                                             attached Confidentiality Log, have been marked as CONFIDENTIAL subject to the
                                        18
                                             Confidentiality Order entered in this action which Order is dated _______________, 2018.
                                        19
                                                      By signing below, I am certifying that I have personally reviewed the marked
                                        20
                                             documents and believe, based on that review that they are properly subject to protection
                                        21
                                             under the terms of Paragraph 3 of the Confidentiality Order.
                                        22
                                                      I am a member of the Bar of the United States District Court for the District of
                                        23
                                             Nevada. My Nevada Bar number is               .
                                        24
                                        25
                                        26   Date                                          Signature of Counsel

                                        27
                                                                                           Printed Name of Counsel
                                        28


                                                                                          13
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 14 of 17



                                                              LOG OF CONFIDENTIAL DESIGNATIONS
                                         1
                                         2
                                         3     Date    of Bates      Specific   Description     of Authority/Basis   for
                                               Production Number     Documents or Information      Designation
                                         4
                                                          or Other
                                         5                Identifier
                                         6
                                         7
                                         8
                                         9
                                        10
                                        11
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                 14
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 15 of 17




                                         1                                  EXHIBIT B
                                         2
                                         3
                                         4
                                         5
                                         6
                                         7
                                         8
                                         9
                                        10
                                        11
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                15
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 16 of 17



                                                                  ACKNOWLEDGMENT OF UNDERSTANDING
                                         1
                                                                      AND AGREEMENT TO BE BOUND
                                         2
                                         3                              UNITED STATES DISTRICT COURT

                                         4                                      DISTRICT OF NEVADA

                                         5
                                             TONY SHAW,                                          Case. No.: 2:18-cv-00515-JCM-PAL
                                         6
                                                     Plaintiff,
                                         7
                                         8   vs.                                                 ACKNOWLEDGMENT OF
                                                                                                 UNDERSTANDING
                                         9                                                       AND AGREEMENT TO BE
                                        10   NP SANTA FE, LLC DBA SANTA FE                       BOUND
                                             STATION HOTEL & CASINO, a Nevada
                                        11   Limited Liability Company; STATION
                                             CASINOS, LLC, a Nevada Limited Liability
                                        12   Company; and RED ROCK RESORTS,
                                        13   INC., a Delaware corporation,
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14           Defendants.
       ATTORNEYS AT LAW




                                        15            The undersigned hereby acknowledges that he or she has read the Confidentiality

                                        16   Order dated ________________, 2018, in the above-captioned action, understands the terms

                                        17   thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction

                                        18   of the United States District Court for the District of Nevada relating to the Confidentiality

                                        19   Order during the pendency of the above-entitled action, the undersigned further agrees to

                                        20   submit to the jurisdiction of the United States District Court for the District of Nevada for

                                        21   the purpose of enforcing the terms of this Stipulated Protective Order, even if such

                                        22   enforcement proceedings occur after termination in this action, and understands that the

                                        23   terms of said Order obligate him/her to use discovery materials designated

                                        24   CONFIDENTIAL solely for the purposes of the above-captioned action, and not to disclose

                                        25   any such Protected Material to any person, firm, entity, or concern.

                                        26   ///

                                        27   ///

                                        28   ///



                                                                                            16
                                             Case 2:18-cv-00515-JCM-PAL Document 31 Filed 12/03/18 Page 17 of 17




                                         1            The undersigned acknowledges that violation of the Stipulated Confidentiality
                                         2   Order may result in penalties for contempt of court.
                                         3
                                                      Name:
                                         4            Job Title:
                                                      Employer:
                                         5            Business Address:
                                         6
                                         7
                                         8
                                         9   Date                                           Signature

                                        10
                                        11
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                           17
